Citation Nr: 0430040	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  02-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement a higher initial evaluation for calcaneal 
spurs and degenerative joint disease of the left ankle, 
evaluated as noncompensable prior to August 16, 2001 and 10 
percent disabling thereafter.

2.  Entitlement to a compensable initial rating for duodenal 
ulcer.

3.  Entitlement to a compensable initial rating for status 
post ganglion cyst of the right wrist.

4.  Entitlement to service connection for allergic rhinitis 
with otitis media.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

7.  Entitlement to service connection for irritable colon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1991 with service in Southwest Asia during the 
Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for calcaneal spurs and 
degenerative joint disease of the left ankle, duodenal ulcer 
and status post right ganglion cyst with initial 
noncompensable ratings assigned for each disability.  The RO 
also denied claims for service connection for allergic 
rhinitis with otitis media, hiatal hernia, and an irritable 
colon condition with consideration of the provisions 
pertaining to diseases presumed to have been incurred as a 
result of active duty service in the Persian Gulf War.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).  A 
March 2003 RO rating decision increased the evaluation for 
left ankle disability to 10 percent disabling effective to 
August 16, 2001.

The veteran filed his original service connection claims in 
January 2000, and has appealed the initial ratings assigned 
for his left ankle, duodenal ulcer and right wrist 
disabilities.  The Board has rephrased these issues on the 
title page to reflect that the appeal stems from an initial 
rating assigned by the RO and that staged ratings may be 
applicable.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).


REMAND

VA has statutory duty to undertake continuing efforts to 
obtain relevant records in the possession of a federal agency 
until such records are obtained unless it is determined that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  A July 21, 1994 letter from the Baltimore, 
Maryland VA Medical Center (VAMC) indicates that the veteran 
underwent a Persian Gulf Registry examination.  An RO request 
for the examination report through the San Juan RO indicated 
a negative reply.  Additional missing records include a sinus 
x-ray report and an upper gastrointestinal series report 
scheduled in conjunction with VA examination in July 2000.  
The case must be remanded to the RO to obtain these records.

The veteran claims entitlement to service connection for 
symptoms of chronic diarrhea since his service in the Persian 
Gulf War.  His Department of Defense Form 214 confirms that 
he served in Southwest Asia from February 17 to March 27 in 
the year 1991.  VA stomach examination in July 2000 offered a 
diagnosis of "irritable colon" manifested by 1 to 2 
episodes of diarrhea per month.  The diagnosis of irritable 
colon is synonymous with the diagnosis of irritable bowel 
syndrome that is a "qualifying chronic disability" that may 
be presumptively service connected under 38 U.S.C.A. § 1117 
under specified circumstances.  The Board is of the opinion 
that the veteran should be provided VA gastrointestinal 
examination in order to determine the current nature and 
severity of the veteran's irritable colon disability.  This 
examination should also address the current nature and 
severity of the service connected duodenal ulcer symptoms.

The Board next notes that the veteran has described on 
several occasions numbness in the area where his right 
ganglion cyst was removed.  VA examination reports of record 
document slightly reduced muscle strength of the right wrist 
in dorsiflexion and palmar flexion, but do not provide an 
assessment as to whether the veteran's right wrist surgery 
resulted in any neurologic injury.  Therefore, the Board 
finds that the veteran should be afforded VA neurology 
examination in order to determine the nature and severity of 
neurologic deficits related to the right wrist disability, if 
any.  On remand, the veteran should also be provided VA 
orthopedic examination of the left ankle to determine the 
current nature and severity of such disability as well as a 
clear opinion as to whether additional functional limitations 
result from weakened movement against varying resistance, 
excess fatigability with use, incoordination, painful motion, 
pain with use increased usage, or incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-205 (1995).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center I Washington DC for the following:

1.  The RO should contact the veteran and request him 
to identify the dates and locations of all VA 
facilities where he has sought treatment or undergone 
evaluation since his discharge from service.  He 
should also be requested to identify all current 
private providers of treatment for his claimed 
disabilities.

2.  The RO should obtain complete VA clinic records 
dating back to the veteran's discharge from service, 
to include his Persian Gulf Registry examination and 
the sinus x-ray report and an upper gastrointestinal 
series report scheduled in conjunction with VA 
examination in July 2000.

3.  After the above development is completed, the 
veteran should be afforded VA gastrointestinal 
examination in order to determine the current nature 
and severity of the veteran's irritable colon and 
duodenal ulcer disabilities.  The claims folder and a 
copy of this remand must be made available to the 
examiner prior to the examination for review.  All 
indicated special tests should be completed.  The 
examination report should set forth in detail all 
current symptoms related to the veteran's irritable 
colon and duodenal ulcer disabilities.  The examiner 
should be requested to review the claims folder, and 
provide opinion as to whether it is least as likely 
as not that the veteran manifests irritable bowel 
syndrome that is moderately disabling in degree 
and/or whether it is least as likely as not that such 
disability first manifested in service?

4.  The veteran should be afforded VA neurology 
examination in order to determine the nature and 
severity of neurologic deficits related to the right 
wrist disability, if any.  The claims folder and a 
copy of this remand must be made available to the 
examiner prior to the examination for review.  All 
indicated special tests should be completed.  The 
examiner should be requested to identify all chronic 
neurologic symptoms of the right wrist and, if 
present, the examiner should be requested to provide 
opinion as to whether such neurologic deficit(s) are 
at least as likely as not related to the service 
connected residuals of right wrist ganglion surgery.

5.  The veteran should then be scheduled for 
orthopedic examination for the purpose of determining 
the nature and extent of the left ankle disability.  
The claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  All indicated special tests 
should be completed.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the examination report 
must also cover any weakened movement in the 
veteran's left ankle, including weakened movement 
against varying resistance, excess fatigability with 
use, incoordination, painful motion, pain with use, 
and, if feasible, express this in terms of additional 
degrees of limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner must offer 
an opinion as to whether there would be additional 
limits on functional ability during flare-ups, and if 
feasible, express this in terms of additional degrees 
of limitation of motion during the flare-ups.  All 
clinical findings and opinions, and the bases 
therefor, should be set forth in a detailed report.

6.  Thereafter, the RO should readjudicate the claims 
on appeal.  If any benefit sought on appeal remains 
denied, the veteran and his representative should be 
provided with a supplemental statement of the case 
(SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



